Jordan, Justice.
On November 8,1976 appellant, Mancel Paul Quinn entered a plea of guilty to the offense of burglary and received a five-year sentence. On September 16, 1977, appellant filed a "Writ of Error Coram Nobis” seeking to *430set aside his sentence on the ground that the state had not fulfilled its obligation under a plea agreement. Quinn appeals the denial of this writ.
Submitted June 30, 1978
Decided October 25, 1978.
Mancel Paul Quinn, pro se.
M. Randall Peek, District Attorney, Alton G. Hartley, Assistant District Attorney, for appellee.
Although appellant in his pro se appeal has incorrectly sought relief through the use of a "Writ of Coram Nobis,” Waye v. State, 239 Ga. 871 (238 SE2d 923) (1977), we have reviewed his single allegation that his sentence has not been correctly implemented and affirm. A review of appellant’s plea transcript discloses that he was told to expect a sentence of five years which could be served concurrently with a previously imposed Alabama sentence. Appellant was also told that the trial court was not bound by any pre-sentence promises and could impose the maximum sentence of twenty years. Appellant received the five-year concurrent sentence.

Judgment affirmed.


All the Justices concur, except Nichols, C.J., and Hill, J., who concur in the judgment only.